DETAILED ACTION
This action is responsive to the application No. 16/023,755 filed on June 29, 2018. The amendment filed on September 14, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6, 9, 11-16, and 18-20 are currently pending and being considered in the Office Action. Claims 7, 8, 10, and 17 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fadi Kiblawi on January 28, 2021.
The application has been amended as follows: 
In the claims:

Claim 1. (Currently Amended) 
A semiconductor package comprising: 
a first sub-package comprising: 
a first package base substrate on which a first semiconductor chip is mounted, and 

a second sub-package comprising a second package base substrate in the groove space and on which a second semiconductor chip is mounted, 
wherein the second sub-package is connected to the first sub-package through an inter-package connection terminal attached to a first package connection pad on an innermost surface of the groove space of the first sub-package, and
wherein the second sub-package further comprises a molding member on the second package base substrate and surrounding the second semiconductor chip, the molding member being spaced apart from a lower surface and inner side surface of the groove space.

Allowable Subject Matter
Claims 1-6, 9, 11-16, and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a second sub-package comprising a second package base substrate in the groove space and on which a second semiconductor chip is mounted… wherein the second sub-package further comprises a molding member on the second package base substrate and surrounding the second semiconductor chip, the molding member being spaced apart from a lower surface and inner side surface of the groove space” in combination with the additionally claimed features.
Regarding independent Claim 12 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “the first sub-package has a groove space extending inward from a bottom surface of the first package base substrate; a second sub-package provided in the groove space and comprising: a second package base substrate, a second semiconductor chip on the second package base substrate, and a second molding member on the second package base substrate and surrounding the second semiconductor chip, the second molding member being spaced apart from a lower surface and inner side surfaces of the groove space” in combination with the additionally claimed features. 
Regarding independent Claim 18 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “a second sub-package comprising a second package base substrate on which a second semiconductor chip is mounted, and a molding member on the second package base substrate and surrounding the second semiconductor chip… wherein the first sub-package has a groove space extending inward from a bottom surface of the first sub-package, wherein the molding member of the second sub-package is spaced apart from a lower surface and inner side surfaces of the groove space, and wherein side surfaces of the second sub-package and the inner side surfaces of the groove space are spaced apart from each other in the groove space” in combination with the additionally claimed features.
In contrast to the claimed invention, the closest prior art of record teaches a second sub-package comprising a molding member, wherein the molding member contacts at least one of a lower surface or inner side surfaces of the groove space. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dudderar (U.S. Pat # 6,297,551), Tanaka (Japan Pub # 2000322990) - see attached translation, Ido (U.S. Pub # 2005/0151599), and Pagaila (U.S. Pub # 2009/0302435) disclose semiconductor packages comprising an electromagnetic wave shielding member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892